DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 1/26/2022.
Claims 32, 49, 51, 55, 61, and 64 have been amended and are hereby entered.
Claims 32-44 and 46-69 are currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Domestic Benefit
Applicant’s ADS form properly claims the benefit of Non-Provisional Applications 14/871,556, 14/569,760, and 14/479,055, as well as Provisional Applications 61/922,060, 61/955,235, 61/955,236, 61/955,237, 61/975,112, 62/025,043, and 62/025,045.  The earliest point in these disclosures by which each element of the independent claims (as well as all dependent claims) is supported is by Non-Provisional Application 14/569,760, filed on 
Response to Applicant’s Arguments
Objections
The present amendments to the specification obviates the previous objection to the drawings; therefore, the objection is withdrawn.
The present amendment to Claim 51 obviates the previous objection thereto; therefore, it is withdrawn.  
Claim Rejections – 35 USC § 112
The present amendments to Claim 61 obviate the previous 112(b) rejection thereto; therefore, it is withdrawn.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant first argues that the present amendments to the independent claims “make clear that it is the intelligent label itself that (1) generates an event message or data, (2) encrypts that event message or data, and (3) displays only the encrypted message on the intelligent label. In this way, the message generated by the intelligent label is specific to that label. Critically, the encrypted message or data cannot be determined or understood from the encrypted message that is presented on the bi-stable display. The only way the encrypted message can be understood is to communicate the encrypted message for decryption.”  Some of these distinctions are presently embodied by the claims and some are not.  Particularly, item 
Applicant argues that the label in Gelbman “provides useful, actionable information to the local user,” citing Paragraph 0010 of Gelbman as support for this assertion, as an attempt to distinguish Gelbman from the label of the present application which “displays only the encrypted message on the intelligent label.”  This argument has previously been advanced and answered, and is unpersuasive for the same reasons.  Summarily, as previously explained, some embodiments of the Gelbman label provide “useful, actionable information to the local user” (such as described in 0010) and some do not.  In embodiments where the label provides the message in one of various machine readable forms (see at least Paragraphs 0014, 0018 as well as other previously provided citations), said message is not immediately “useful” or “actionable.”  For example, messages provided in barcode or matrix code form are “encrypted,” 
Regarding the Jackson reference, Applicant makes several arguments attempting to distinguish the disclosure of Jackson from the present claims.  Regarding Jackson, Applicant first asserts that “[t]he envelope of Jackson does not generate any event message, but merely accepts and stores information and presents that information in a way that is intended to allow a local user to understand the delivery location for the envelope, and to direct it to the correct address.”  The generation of the event message has never been cited as being disclosed by Jackson, but rather by Gelbman.  As such, this argument is irrelevant.  
Regarding Jackson, Applicant next asserts that “[i]n some cases the delivery information may be encrypted prior to sending the address to the envelope, and after receipt, the envelop[e] decrypts the data to display a readable address [0061]. This, however, is very different that having a label generate data, encrypt and display that data, and then having that encrypted message read from the display and communicated for decryption.”  This argument ignores other embodiments of Jackson in which the envelope itself performs the encryption of the message, including disclosure also found in Applicant’s cited Paragraph 0061:  “In other embodiments, a microcomputer chip 36 may be configured to encrypt shipping information upon receipt of the shipping information from a carrier computer 70 via a transceiver 55 and a communications chip 18.”  Further, as described in 0061-0062, the encrypted message of Jackson requires a decryption key (stored elsewhere in at least in some embodiments described) to decrypt the encrypted message such that it is readable.  This is what Applicant has claimed at present.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-37, 39, 41, 43-44, and 46-54 are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman et al (PGPub 20080303637) (hereafter, “Gelbman”) in view of Jackson (PGPub 20090319078) (hereafter, “Jackson”).  
Regarding Claim 32, Gelbman discloses the following limitations:
a bi-stable display (¶ 0018, 0021, 0076-0077, 0085; the electronic label can be a bistable non-volatile display);
a processor (¶ 0054; "interface module");
generating the event message (¶ 0018, 0053, 0055-0056, 0064-0065, 0091; the electronic display may indicate the occurrence of a single location change, state change, or status change, or may indicate a number of such changes); and
displaying the encrypted event message on the bi-stable display (¶ 0018, 0021, 0053, 0055-0056, 0064-0065, 0091; the electronic label can be a bistable non-volatile display; displaying a visual indicator on an electronic display associated with an item to indicate a state, a status, or a location of the item; the electronic display may indicate the occurrence of a single location change, state change, or status change, or may indicate a number of such changes; the electronic label can provide data on an electronic display in any number of formats including but not limited to machine readable barcodes and symbols; the visual indicator displayed on the electronic display may be a machine readable barcode or a matrix array symbology).




storing decryption information specific to an intelligent label that is attached to the product (¶ 0016, 0061-0062; "intelligent label that is attached to the product" disclosed by "electronic envelope");
a memory for storing encryption information (¶ 0016, 0039, 0061-0062, 0068; a flexible electronic visual display may include a memory; encrypt and selectively decrypt information);
encrypting the event message into the encrypted event message using the encryption information stored in the memory (¶ 0016, 0039, 0051, 0061-0062, 0068; Fig. 1; store information in an encrypted form, and therefore may not be displayed on an updateable electronic display; microchip computer of the electronic envelope may be configured to encrypt shipping information upon receipt of the shipping information); 
wherein the event message cannot be determined from the displayed encrypted event message without the decryption information (¶ 0016, 0051, 0061-0062; shipping information provided to an electronic envelope may be encrypted, and therefore may not be displayed on an updateable electronic display until decrypted); and
decrypting the encrypted event message into the event message using the stored decryption information (¶ 0016, 0061-0062; encrypt and selectively decrypt information).   
Gelbman additionally discloses receiving from the display of the intelligent label an event message specific to the intelligent label (¶ 0018, 0055-0056, 0064-0065, 0091; the transceiver module can receive and transmit information concerning the item using a 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the intelligent shipping package of Jackson with the intelligent shipping label of Gelbman because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Jackson are applicable to the base device (Gelbman), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
Regarding Claim 33, Gelbman in view of Jackson discloses the limitations of Claim 32.  Gelbman does not explicitly disclose but Jackson does disclose the limitation of wherein the encryption information comprises codes, keys, algorithms, lookup tables, or rules (¶ 0016, 0039, 0061-0062, 0068; decryption key).  The motivation to combine remains the same as for Claim 32.
	Regarding Claim 34, Gelbman in view of Jackson discloses the limitations of Claim 32.  Gelbman additionally discloses the limitation of wherein the bi-stable display is permanent and 
Regarding Claim 35, Gelbman in view of Jackson discloses the limitations of Claim 32.  Gelbman additionally discloses the limitation of wherein the bi-stable display is irreversible (¶ 0018, 0021, 0076-0077, 0085; the transceiver module is capable of transmitting state information to the electronic label, using a communication protocol, either wired or wireless, to remotely update and permanently or temporarily alter the information displayed in human readable for, machine readable form, or both).
Regarding Claim 36, Gelbman in view of Jackson discloses the limitations of Claim 32.  Gelbman additionally discloses the limitation of wherein the encrypted event message is human readable (¶ 0018, 0064-0065; plain text).	
Regarding Claim 37, Gelbman in view of Jackson discloses the limitations of Claim 32.  Gelbman additionally discloses the limitation of wherein the encrypted event message is machine readable (¶ 0018, 0064-0065; machine readable barcodes and symbols; machine readable barcode or matrix array symbology).
	Regarding Claim 39, Gelbman in view of Jackson discloses the limitations of Claim 32.  Gelbman additionally discloses the limitation of wherein the intelligent label is integrally formed with the product or product packaging (¶ 0074; other known fixation techniques may be employed to permanently or temporarily attach the electronic label to an item).
Claim 41, Gelbman in view of Jackson discloses the limitations of Claim 32.  Gelbman additionally discloses the limitation of wherein receiving the encrypted event message includes receiving the encrypted event message wirelessly from the intelligent label (¶ 0055-0056; the antenna can be used to send, receive, or send and receive a wireless signal containing information of the item associated with the electronic label).
	Regarding Claim 43, Gelbman in view of Jackson discloses the limitations of Claim 32.  Gelbman additionally discloses the limitation of further including receiving non-encrypted information from the intelligent label (¶ 0055-0056; the transceiver module can receive and transmit information concerning the item using a communication protocol; the antenna can be used to send, receive, or send and receive a wireless signal containing information of the item associated with the electronic label).
	Regarding Claim 44, Gelbman in view of Jackson discloses the limitations of Claim 43.  Gelbman additionally discloses the limitation of wherein the non-encrypted information from the intelligent label is visible (¶ 0021, 0055-0056, 0064-0065; visual indicators displayed on electronic displays may be provided in plain text). 
	Regarding Claim 46, Gelbman in view of Jackson discloses the limitations of Claim 44.  Gelbman additionally discloses the limitation of wherein the visible non-encrypted information is displayed by the bi-stable display (¶ 0018, 0021, 0053, 0055-0056, 0064-0065, 0076-0077; the electronic label can be a bistable non-volatile display; visual indicators displayed on electronic displays may be provided in plain text).
	Regarding Claim 47, Gelbman in view of Jackson discloses the limitations of Claim 44.  Gelbman additionally discloses the limitation of wherein the visible non-encrypted information 
	Regarding Claim 48, Gelbman in view of Jackson discloses the limitations of Claim 43.  Gelbman additionally discloses the limitation of wherein the non-encrypted information from the intelligent label is not visible on the bi-stable display (¶ 0021; "can be incorporated into a mixed media label" (permissive)).
Regarding Claim 49, Gelbman discloses the following limitations:
a sensor, clock, or timer for detecting an event according to the event rules (¶ 0015-0017, 0020-0021, 0086, 0095; the state or change in state can be detected or determined by monitoring the state of the item using a sensor associated with the electronic label to detect a change in state of the item or the environment in which it is located; may be a function of the material properties selected for the display medium, a function of the environment in which the display is operating, or may be a controlled by hardware, firmware, software or any combination thereof);
a processor capable of generating event data (¶ 0018, 0053-0056, 0064-0065, 0091; "interface module;" the electronic display may indicate the occurrence of a single location change, state change, or status change, or may indicate a number of such changes);
a bi-stable indicator that can be controlled by the processor to display the encrypted message (¶ 0018, 0021, 0053-0056, 0064-0065, 0076-0077, 0085, 0091; the electronic label can be a bistable non-volatile display; "control the activation of the display medium"); and
wherein the processor displays the encrypted message on the bi-stable indicator (¶ 0018, 0021, 0053-0056, 0064-0065, 0091; the electronic label can be a bistable non-volatile display; displaying a visual indicator on an electronic display associated with an item to indicate a state, a status, or a location of the item; the electronic display may indicate the occurrence of a single location change, state change, or status change, or may indicate a number of such changes; the electronic label can provide data on an electronic display in any number of formats including but not limited to machine readable barcodes and symbols; the visual indicator displayed on the electronic display may be a machine readable barcode or a matrix array symbology).  
Gelbman does not explicitly disclose but Jackson does disclose the limitation of encrypting the event data into an encrypted message according to a set of pre-loaded encryption rules (¶ 0016, 0051, 0061; a flexible electronic visual display may include a memory; encrypt and selectively decrypt information; decryption key).
Gelbman does not explicitly disclose but Jackson does disclose a memory, the memory holding data (¶ 0068; a flexible electronic visual display may include a memory; encrypt and selectively decrypt information).  Gelbman additionally discloses said data comprising event rules (¶ 0053, 0066, 0086, 0091; "control the activation of the display medium").

	The motivation to combine remains the same as for Claim 32.
	Regarding Claim 50, Gelbman in view of Jackson discloses the limitations of Claim 49.  Gelbman additionally discloses the limitation of wherein the bi-stable display is irreversible (¶ 0018, 0021, 0076-0077, 0085; the transceiver module is capable of transmitting state information to the electronic label, using a communication protocol, either wired or wireless, to remotely update and permanently or temporarily alter the information displayed in human readable for, machine readable form, or both).
	Regarding Claim 51, Gelbman in view of Jackson discloses the limitations of Claim 49.  Gelbman additionally discloses the limitation of wherein the bi-stable display is permanent and irreversible (¶ 0018, 0021, 0076-0077, 0085; the transceiver module is capable of transmitting state information to the electronic label, using a communication protocol, either wired or wireless, to remotely update and permanently or temporarily alter the information displayed in human readable for, machine readable form, or both).
	Regarding Claim 52, Gelbman in view of Jackson discloses the limitations of Claim 49.  Gelbman additionally discloses the limitation of wherein the event message is human readable (¶ 0018, 0064-0065; plain text).
Claim 53, Gelbman in view of Jackson discloses the limitations of Claim 49.  Gelbman additionally discloses the limitation of wherein the event message is machine readable (¶ 0018, 0064-0065; machine readable barcodes and symbols; machine readable barcode or matrix array symbology).
	Regarding Claim 54, Gelbman in view of Jackson discloses the limitations of Claim 49.  Gelbman additionally discloses the limitation of further including a wireless radio (¶ 0018, 0021, 0055-0056; wireless signal transmission can occur using any region of the electromagnetic spectrum, such as radio frequency).
Claims 38, 55-58, 60, and 62-68 are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman in view of Jackson and Grabiner et al (PGPub 20110258130) (hereafter, “Grabiner”).  
Regarding Claim 38, Gelbman in view of Jackson discloses the limitations of Claim 32.  Neither Gelbman nor Jackson explicitly disclose but Grabiner does disclose confirming a message is from a particular source (¶ 0007-0008).  Gelbman additionally discloses said messagge being an event message and said particular source being an intelligent label attached to a product (¶ 0021, 0053, 0055-0056, 0091).  Gelbman does not explicitly disclose but Jackson does disclose wherein the event message is encrypted (¶ 0016, 0051, 0061).
The motivation to combine the references of Gelbman and Jackson remains the same as for Claim 32.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the shipped product checking and response system of Grabiner with the intelligent shipping label of Gelbman and Jackson because the combination merely applies a known technique to a known device/method/product ready for KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Grabiner are applicable to the base device (Gelbman and Jackson), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 55, Gelbman discloses the following limitations:
a bi-stable display (¶ 0018, 0021, 0076-0077, 0085; the electronic label can be a bistable non-volatile display);
a processor (¶ 0054; "interface module");
generating the event message (¶ 0018, 0053, 0055-0056, 0064-0065, 0091; the electronic display may indicate the occurrence of a single location change, state change, or status change, or may indicate a number of such changes); 
displaying the encrypted event message on a display (¶ 0018, 0021, 0053, 0055-0056, 0064-0065, 0091; the electronic label can be a bistable non-volatile display; displaying a visual indicator on an electronic display associated with an item to indicate a state, a status, or a location of the item; the electronic display may indicate the occurrence of a single location change, state change, or status change, or may indicate a number of such changes; the electronic label can provide data on an electronic display in any number of formats including but not limited to machine readable barcodes and symbols; the visual indicator displayed on the electronic display may be a machine readable barcode or a matrix array symbology); and
receiving non-encrypted data regarding the product (¶ 0055-0056; the transceiver module can receive and transmit information concerning the item using a communication protocol; the antenna can be used to send, receive, or send and receive a wireless signal containing information of the item associated with the electronic label; plain text).
Gelbman does not explicitly disclose but Jackson does disclose the following limitations:
storing decryption information specific to an intelligent label that is attached to the product (¶ 0016, 0061-0062; "intelligent label that is attached to the product" disclosed by "electronic envelope");
a memory for storing encryption information (¶ 0016, 0039, 0061-0062, 0068; a flexible electronic visual display may include a memory; encrypt and selectively decrypt information);
encrypting the event message into the encrypted event message using the encryption information stored in the memory ¶ 0016, 0039, 0051, 0061-0062, 0068; Fig. 1; store information in an encrypted form, and therefore may not be displayed on an updateable electronic display; microchip computer of the electronic envelope may be configured to encrypt shipping information upon receipt of the shipping information); 
wherein the event message cannot be determined from the displayed encrypted event message without the decryption information (¶ 0016, 0051, 0061-0062; shipping information provided to an electronic envelope may be encrypted, and therefore may not be displayed on an updateable electronic display until decrypted); and
decrypting the encrypted event message into the event message using the stored decryption information (¶ 0016, 0061-0062; encrypt and selectively decrypt information).
Gelbman additionally discloses receiving from the display of the intelligent label an event message (¶ 0018, 0055-0056, 0064-0065, 0091; the transceiver module can receive and transmit information concerning the item using a communication protocol; the antenna can be used to send, receive, or send and receive a wireless signal containing information of the item associated with the electronic label; displaying a visual indicator on an electronic display associated with an item to indicate a state, a status, or a location of the item).  Gelbman does not explicitly disclose but Jackson does disclose the event message being encrypted (¶ 0016, 0051, 0061; store information in an encrypted form, and therefore may not be displayed on an updateable electronic display).
Neither Gelbman nor Jackson explicitly disclose but Grabiner does disclose using the message and various data to effectuate a transaction regarding the product (¶ 0065, 0086, 0106; outputs acceptability report based on message data, resulting in a variety of potential transactions including a determination of whether a product is acceptable, product recall, return to the manufacturer, cease distribution, etc.).  Gelbman additionally discloses said various data including the non-encrypted data (¶ 0055-0056; the transceiver module can receive and transmit information concerning the item using a communication protocol; the antenna can be used to send, receive, or send and receive a wireless signal containing information of the item associated with the electronic label; plain text).  Gelbman does not explicitly disclose but Jackson does disclose wherein the message is encrypted (¶ 0016, 0051, 
The motivation to combine remains the same as for Claim 38.
Regarding Claim 56, Gelbman in view of Jackson and Grabiner discloses the limitations of Claim 55.  Gelbman additionally discloses the limitation of wherein receiving the non-encrypted data includes receiving non-encrypted data stored in the intelligent label (¶ 0055-0056; the transceiver module can receive and transmit information concerning the item using a communication protocol; the antenna can be used to send, receive, or send and receive a wireless signal containing information of the item associated with the electronic label; displaying a visual indicator on an electronic display associated with an item to indicate a state, a status, or a location of the item).
Regarding Claim 57, Gelbman in view of Jackson and Grabiner discloses the limitations of Claim 55.  Gelbman additionally discloses the limitation of wherein receiving the non-encrypted data includes receiving non-encrypted data printed on the intelligent label (¶ 0021, 0055-0056, 0064-0065; wherein the electronic label is combined with traditional labels made of pulp or plastic material, onto which information is printed, using such mediums as color print advertisements or black and white barcodes to form a single label arrangement).
Regarding Claim 58, Gelbman in view of Jackson and Grabiner discloses the limitations of Claim 55.  Gelbman does not explicitly disclose but Jackson does disclose the limitation of wherein receiving the non-encrypted data includes receiving non-encrypted data from a third party (¶ 0060; a carrier computer may be configured to instruct a microcomputer chip to 
Regarding Claim 60, Gelbman in view of Jacksonand Grabiner discloses the limitations of Claim 55.  Gelbman additionally discloses the limitation of wherein receiving the encrypted data includes receiving a wireless communication from the intelligent label (¶ 0055-0056; the antenna can be used to send, receive, or send and receive a wireless signal containing information of the item associated with the electronic label).
Regarding Claim 62, Gelbman in view of Jackson and Grabiner discloses the limitations of Claim 55.  Neither Gelbman nor Jackson explicitly disclose but Grabiner does disclose the limitation of wherein the transaction is removing the product from its chain of commerce, shipping a replacement product, accepting return of the product, or repairing the product (¶ 0065, 0086, 0106; outputs acceptability report based on message data, resulting in a variety of potential transactions including a determination of whether a product is acceptable, product recall, return to the manufacturer, cease distribution, etc.).  The motivation to combine remains the same as for Claim 38.
Regarding Claim 63, Gelbman in view of Jackson and Grabiner discloses the limitations of Claim 55.  Neither Gelbman nor Jackson explicitly disclose but Grabiner does disclose the limitation of wherein the transaction is billing for the product, issuing a refund for the product, providing a credit or debit, or other economic adjustment for the product, generating a chain of custody report for the product, adjusting the price of the product, providing a report on the product to a third party, or authorizing a return of the product (¶ 0065, 0086, 0106; outputs acceptability report based on message data, resulting in a variety of potential transactions 
Regarding Claim 64, Gelbman discloses the following limitations:
a bi-stable display (¶ 0018, 0021, 0076-0077, 0085; the electronic label can be a bistable non-volatile display);
a processor (¶ 0054; "interface module");
generating the event message (¶ 0018, 0053, 0055-0056, 0064-0065, 0091; the electronic display may indicate the occurrence of a single location change, state change, or status change, or may indicate a number of such changes); and
displaying the encrypted event message on the bi-stable display (¶ 0018, 0021, 0053, 0055-0056, 0064-0065, 0091; the electronic label can be a bistable non-volatile display; displaying a visual indicator on an electronic display associated with an item to indicate a state, a status, or a location of the item; the electronic display may indicate the occurrence of a single location change, state change, or status change, or may indicate a number of such changes; the electronic label can provide data on an electronic display in any number of formats including but not limited to machine readable barcodes and symbols; the visual indicator displayed on the electronic display may be a machine readable barcode or a matrix array symbology).
Gelbman does not explicitly disclose but Jackson does disclose the following limitations:
storing decryption information specific to an intelligent label that is attached to the product (¶ 0016, 0061-0062; "intelligent label that is attached to the product" disclosed by "electronic envelope");
a memory for storing encryption information (¶ 0016, 0039, 0061-0062, 0068; a flexible electronic visual display may include a memory; encrypt and selectively decrypt information);
encrypting the event message into the encrypted event message using the encryption information stored in the memory (¶ 0016, 0039, 0051, 0061-0062, 0068; Fig. 1; store information in an encrypted form, and therefore may not be displayed on an updateable electronic display; microchip computer of the electronic envelope may be configured to encrypt shipping information upon receipt of the shipping information); 
wherein the event message cannot be determined from the displayed encrypted event message without the decryption information (¶ 0016, 0051, 0061-0062; shipping information provided to an electronic envelope may be encrypted, and therefore may not be displayed on an updateable electronic display until decrypted); and
decrypting the encrypted event message into the event message using the stored decryption information (¶ 0016, 0061-0062; encrypt and selectively decrypt information); and
storing transaction rules regarding the product (¶ 0053, 0066, 0086, 0091; the electronic label can further display a visual indicator signifying the state, status, location or some combination thereof of the shipping container).  

Neither Gelbman nor Jackson explicitly disclose but Grabiner does disclose using the message and various data, to effectuate a transaction regarding the product (¶ 0065, 0086, 0106; outputs acceptability report based on message data, resulting in a variety of potential transactions including a determination of whether a product is acceptable, product recall, return to the manufacturer, cease distribution, etc.).  Gelbman additionally discloses said various data including the stored transaction rules (¶ 0053, 0066, 0086, 0091; the electronic label can further display a visual indicator signifying the state, status, location or some combination thereof of the shipping container).  Gelbman does not explicitly disclose but Jackson does disclose wherein the message is encrypted (¶ 0016, 0051, 0061; store information in an encrypted form, and therefore may not be displayed on an updateable electronic display).
The motivation to combine remains the same as for Claim 38.
Regarding Claim 65, Gelbman in view of Jackson and Grabiner discloses the limitations of Claim 64.  Neither Gelbman nor Jackson explicitly disclose but Grabiner does disclose the 
Regarding Claim 66, Gelbman in view of Jackson and Grabiner discloses the limitations of Claim 64.  Neither Gelbman nor Jackson explicitly disclose but Grabiner does disclose the limitation of wherein the transaction is billing for the product, issuing a refund for the product, providing a credit or debit, or other economic adjustment for the product, generating a chain of custody report for the product, adjusting the price of the product, providing a report on the product to a third party, or authorizing a return of the product (¶ 0065, 0086, 0106; outputs acceptability report based on message data, resulting in a variety of potential transactions including a determination of whether a product is acceptable, product recall, return to the manufacturer, cease distribution, etc.).  The motivation to combine remains the same as for Claim 38.
Regarding Claim 67, Gelbman in view of Jackson and Grabiner discloses the limitations of Claim 64.  Gelbman does not explicitly disclose but Jackson does disclose the limitation of further including receiving information from a third party (¶ 0060; a carrier computer may be configured to instruct a microcomputer chip to selectively display content on an updateable electronic display).  The motivation to combine remains the same as for Claim 38.
Claim 68, Gelbman in view of Jackson and Grabiner discloses the limitations of Claim 67.  Gelbman additionally discloses the limitation of wherein the received information is product information (¶ 0055-0056; the transceiver module can receive and transmit information concerning the item using a communication protocol; the antenna can be used to send, receive, or send and receive a wireless signal containing information of the item associated with the electronic label; displaying a visual indicator on an electronic display associated with an item to indicate a state, a status, or a location of the item).
Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman in view of Jackson and Kriss (PGPub 20150046364) (hereafter, “Kriss”).   
Regarding Claim 40, Gelbman in view of Jackson discloses the limitations of Claim 32.  Neither Gelbman nor Jackson explicitly disclose but Kriss does disclose the limitation of wherein receiving the encrypted event message includes receiving a picture or image of the encrypted event message (¶ 0064, 0093; tracking program utilizing pictures of a product utilizing an electronic tag; electronic tag detecting environmental conditions).
The motivation to combine the references of Gelbman and Jackson remains the same as for Claim 32.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the picture and third party messaging of Kriss with the intelligent shipping label of Gelbman and Jackson because Kriss explicitly teaches to do so.  In at least the Abstract, Kriss discusses the use of its invention attached to a shipping container to monitor said container in transit (“data logger attached to the shipping container while the shipping container is in transit”), such as that of Gelbman and Jackson.
Claim 42, Gelbman in view of Jackson discloses the limitations of Claim 32.  Neither Gelbman nor Jackson explicitly disclose but Kriss does disclose the limitation of wherein receiving the encrypted event message includes receiving a message from a party in possession of the product (¶ 0006, 0064, 0093; monitoring status and condition of a container using status messages sent from third-party shipping entities).  The motivation to combine remains the same as for Claim 40.  
Claims 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman in view of Jackson, Grabiner, and Kriss.  
Regarding Claim 59, Gelbman in view of Jackson and Grabiner discloses the limitations of Claim 55.  Neither Gelbman nor Jackson nor Grabiner explicitly disclose but Kriss does disclose wherein receiving the encrypted data includes receiving a picture or image of the label (¶ 0064, 0093; monitoring status and condition of a container using status messages sent from third-party shipping entities; tracking program utilizing pictures of a product utilizing an electronic tag; electronic tag detecting environmental conditions).  Gelbman additionally discloses wherein the label is an intelligent label and includes a bi-stable display (¶ 0018, 0021, 0076-0077; the electronic label can be a bistable non-volatile display). 
The motivation to combine the references of Gelbman, Jackson, and Grabiner remains the same as for Claim 38.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the picture and third party messaging of Kriss with the intelligent storage label of Gelbman, Jackson, and Grabiner because Kriss explicitly teaches to do so.  In at least the Abstract, Kriss discusses the use of its invention attached to a shipping container to monitor said container in transit (“data logger attached to 
Regarding Claim 61, Gelbman in view of Jackson and Grabiner discloses the limitations of Claim 55.  Neither Gelbman nor Jackson explicitly disclose but Kriss does disclose wherein receiving the encrypted data includes receiving a message from a person that has read, wirelessly acquired or optically scanned or captured an image of the encrypted message an on label (¶ 0006, 0064, 0093; monitoring status and condition of a container using status messages sent from third-party shipping entities; tracking program utilizing pictures of a product utilizing an electronic tag; electronic tag detecting environmental conditions).  Gelbman additionally discloses wherein the label is an intelligent label and includes a bi-stable display (¶ 0018, 0021, 0076-0077; the electronic label can be a bistable non-volatile display).  The motivation to combine remains the same as for Claim 59.
Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Gelbman in view of Jackson, Grabiner, and Gazdzinski et al (PGPub 20130191231) (hereafter, “Gazdzinski”). 
Regarding Claim 69, Gelbman in view of Jackson and Grabiner discloses the limitations of Claim 67.  Neither Gelbman nor Jackson nor Grabiner explicitly discloses but Gazdzinski does disclose the limitation of wherein the received information is third party risk or credit information (¶ 0011; Claims 21 and 23; the short range radio frequency device and encoded payment source information specific to a pre-existing payment account of a user).  
The motivation to combine the references of Gelbman, Jackson, and Grabiner remains the same as for Claim 38.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the financial information transfer of 
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20120050061 – “Dynamic Electronic Communication Device,” Timm, disclosing electronic tags or labels for use with the sale of items in a store which display various pieces of information
PGPub 20060268347 – “Printed Page Tag Encoder for Encoding Fixed and Variable Data,” Lapstun et al, disclosing tags used to encode/encrypt data
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628